Case: 20-1683    Document: 87    Page: 1   Filed: 11/10/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      APPLE INC.,
                       Appellant

                            v.

           QUALCOMM INCORPORATED,
                     Appellee
              ______________________

       2020-1683, 2020-1763, 2020-1764, 2020-1827
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01276, IPR2018-01281, IPR2018-01282, IPR2018-01460.
                  ______________________

                Decided: November 10, 2021
                  ______________________

     LAUREN ANN DEGNAN, Fish & Richardson P.C., Wash-
 ington, DC, argued for appellant. Also represented by
 CHRISTOPHER DRYER; BRIANNA LEE CHAMBERLIN, ROBERT
 COURTNEY, Minneapolis, MN; OLIVER RICHARDS, San Di-
 ego, CA; LANCE E. WYATT, JR., Dallas, TX.

    JONATHAN S. FRANKLIN, Norton Rose Fulbright US
 LLP, Washington, DC, argued for appellee. Also repre-
 sented by PETER B. SIEGAL; STEPHANIE DEBROW, EAGLE
Case: 20-1683     Document: 87      Page: 2   Filed: 11/10/2021




 2                     APPLE INC.   v. QUALCOMM INCORPORATED



 HOWARD ROBINSON, Austin, TX; DANIEL LEVENTHAL,
 RICHARD STEPHEN ZEMBEK, Houston, TX.
               ______________________

     Before NEWMAN, PROST, and STOLL, Circuit Judges.
     Opinion for the court filed by Circuit Judge PROST.
     Dissenting opinion filed by Circuit Judge NEWMAN.
 PROST, Circuit Judge.
     Apple Inc. (“Apple”) appeals four decisions of the Pa-
 tent Trial and Appeal Board (“Board”) determining that
 claims of patents owned by Qualcomm Inc. (“Qualcomm”)
 weren’t proven unpatentable. This is the second such dis-
 pute to reach us since these parties settled all their patent-
 infringement litigation worldwide and entered a global pa-
 tent license agreement. In the first, we dismissed because
 Apple lacked Article III standing before this court. Apple
 Inc. v. Qualcomm Inc., 992 F.3d 1378, 1385 (Fed. Cir. 2021)
 (“Apple I”). Along the way, Apple I foresaw that the stand-
 ing issue “impacts . . . other appeals.” Id. at 1382. Con-
 fronted here with identical operative facts, we do no more
 than follow in the wake of Apple I. We dismiss.
                         BACKGROUND
                               I
     We begin with a flashback to Apple I. First, Qualcomm
 accused Apple in the Southern District of California of in-
 fringing various patents. Id. at 1381. Next, Apple peti-
 tioned the Board for inter partes review (“IPR”) of those
 patents. 1 Id. Then, in 2019, the parties settled all their
 patent-infringement litigation worldwide and entered a
 six-year global patent license agreement with a two-year
 extension option, resulting in dismissal of the infringement



     1   U.S. Patent Nos. 7,844,037 and 8,683,362.
Case: 20-1683      Document: 87     Page: 3   Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                       3



 case with prejudice. Id. After the Board determined that
 Apple failed to prove various claims unpatentable, Apple
 appealed and Qualcomm challenged Apple’s standing. Id.
      Apple responded with three theories. First, Apple as-
 serted standing under MedImmune, Inc. v. Genentech, Inc.,
 549 U.S. 118 (2007), highlighting its “ongoing payment ob-
 ligations that are a condition for certain rights in the li-
 cense agreement.” Apple I, 992 F.3d at 1383. But the
 Apple I court saw in this argument a “fatal” failure of proof:
 Apple “nowhere argue[d] or provide[d] evidence that the
 validity of any single patent . . . would affect its ongoing
 payment obligations,” nor “identif[ied] any contractual dis-
 pute . . . that relates to, or could be resolved through a va-
 lidity determination of, the patents at issue.”            Id.
 at 1383–84. Second, Apple relied on “the threat that [it]
 will be sued for infringing . . . after the expiration of the
 license agreement.” Id. at 1383. Once again, Apple I noted
 “deficiencies in [Apple’s] evidence”—for example, that Ap-
 ple submitted “the sparsest of declarations,” which didn’t
 “even mention the patents at issue” or “set forth any plans
 to engage in conduct after the expiration of the license
 agreement that might lead to an infringement suit.” Id.
 at 1384. For this and other reasons, Apple I also rejected
 Apple’s third theory, that 35 U.S.C. § 315(e) would likely
 estop it from challenging these patents in the future. Id.
 at 1385 (rejecting “invocation of the estoppel provision as a
 sufficient basis for standing” (quoting AVX Corp. v. Pre-
 sidio Components, Inc., 923 F.3d 1357, 1362–63 (Fed. Cir.
 2019))). Consequently, Apple I dismissed Apple’s appeal
 for lack of standing.
                               II
     We turn now to these consolidated appeals. As with
 the Apple I patents, Qualcomm accused Apple in the
 Southern District of California of infringing the patents at
 issue here. And, like in Apple I, Apple petitioned the Board
Case: 20-1683    Document: 87       Page: 4   Filed: 11/10/2021




 4                     APPLE INC.   v. QUALCOMM INCORPORATED



 to review those patents. 2 Then came the settlement and
 license agreement, resulting in dismissal of the district
 court action with prejudice. After that, the Board issued
 final written decisions concluding (like in Apple I) that Ap-
 ple hadn’t proven various claims unpatentable. Apple ap-
 pealed, Qualcomm moved to dismiss for lack of standing,
 and Apple filed an opposition supported by the exact same
 declarations it submitted in Apple I. We denied Qual-
 comm’s motion and directed the parties to address stand-
 ing in their briefs.
     Apple I issued when merits briefing across these ap-
 peals was complete except for one reply brief. In that brief,
 Apple acknowledged that we are “bound by the specific
 holdings of the prior panel.” Reply Br. 26. 3 Although Apple
 said it “presented additional arguments” that “the prior
 panel decision did not address,” the only such argument it
 identified was a request (in that last brief) that we vacate
 the Board’s underlying decisions if we dismiss for lack of
 jurisdiction. Reply Br. 26. Qualcomm, for its part, raised
 Apple I in a supplemental authority letter—asking us to
 “summarily dismiss . . . without argument” because Apple I
 was “based on identical facts” and “rejected the same argu-
 ments” made here. Citation of Suppl. Authority at 1–2
 (April 16, 2021), ECF No. 49. Apple didn’t respond.
     After the en banc court denied rehearing in Apple I,
 Qualcomm submitted another supplemental authority let-
 ter repeating its request. Citation of Suppl. Authority at 1
 (July 21, 2021), ECF No. 65. This time, Apple responded:
 “Although Apple continues to disagree with [Apple I], in
 light of that decision and the . . . order denying Apple’s


     2   U.S. Patent Nos. 9,024,418 (subject of IPR2018-
 01460), 8,768,865 (subject of IPR2018-01281 and IPR2018-
 01282), and 8,971,861 (subject of IPR2018-01276).
     3   For simplicity, all citations to the appellate record
 are to No. 20-1827.
Case: 20-1683      Document: 87      Page: 5     Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                          5



 petition for rehearing en banc, Apple believes that the pre-
 sent appeal can be resolved on the briefs without the need
 for oral argument.” Resp. to Citation of Suppl. Authority
 at 1 (July 23, 2021), ECF No. 66 (“Appellant’s 28(j) Re-
 sponse”). Apple then asked us to “vacate the current oral
 argument and resolve the appeal without argument” as we
 “deem[] appropriate.” Appellant’s 28(j) Response at 1.
 Shortly thereafter, the parties filed a joint motion to “va-
 cate oral argument.” Joint Mot. at 1 (July 27, 2021), ECF
 No. 67 (capitalization normalized). We instead held a con-
 solidated oral argument. There, Apple reiterated its disa-
 greement with Apple I but acknowledged that the
 operative facts in this case were “the same.” Oral Arg.
 at 6:40–43, 38:30–58. 4
                          DISCUSSION
      The Constitution limits federal judicial power to decid-
 ing “Cases” or “Controversies.” U.S. CONST. art. III, § 2.
 Constitutional standing doctrine, which “limits the cate-
 gory of litigants empowered to maintain a lawsuit in fed-
 eral court,” flows from this requirement. Spokeo, Inc. v.
 Robins, 578 U.S. 330, 338 (2016). To establish standing,
 the party invoking federal jurisdiction must demonstrate
 (1) an “injury in fact” that is (2) “fairly traceable” to the de-
 fendant’s challenged conduct and is (3) “likely to be re-
 dressed by a favorable judicial decision.” Id. That’s the
 “irreducible constitutional minimum.” Id. (quoting Lujan
 v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).
     Article III standing “is not necessarily a requirement
 to appear before an administrative agency.” Consumer
 Watchdog v. Wis. Alumni Rsch. Found., 753 F.3d 1258,
 1261 (Fed. Cir. 2014). IPR petitioners, for example, “may
 lack constitutional standing.” Cuozzo Speed Techs., LLC v.



     4   https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=20-1827_08022021.mp3.
Case: 20-1683     Document: 87       Page: 6   Filed: 11/10/2021




 6                      APPLE INC.   v. QUALCOMM INCORPORATED



 Lee, 136 S. Ct. 2131, 2143–44 (2016) (first citing 35 U.S.C.
 § 311(a); and then citing Consumer Watchdog, 753 F.3d
 at 1261–62). But the standing requirement “‘kicks in’”
 when “a party seeks review in a federal court.” Consumer
 Watchdog, 753 F.3d at 1261 (quoting Sierra Club v. EPA,
 292 F.3d 895, 899 (D.C. Cir. 2002)). Indeed, the “require-
 ment of injury in fact is a hard floor of Article III jurisdic-
 tion that cannot be removed by statute.” Id. (quoting
 Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009)).
 Such injury must be “concrete and particularized and ac-
 tual or imminent, not conjectural or hypothetical.” Spokeo,
 578 U.S. at 339 (cleaned up). For example, it’s generally
 enough for an IPR petitioner to show that “it has engaged
 in, is engaging in, or will likely engage in ‘activity that
 would give rise to a possible infringement suit.’” Grit En-
 ergy Sols., LLC v. Oren Techs., LLC, 957 F.3d 1309, 1319
 (Fed. Cir. 2020) (quoting Consumer Watchdog, 753 F.3d
 at 1262).
                               I
      We do not write on a blank slate in assessing Apple’s
 standing here. Rather, as presaged above, the writing is
 already on the wall. As Apple admits, “the operative facts
 are the same” here as in Apple I. Oral Arg. at 6:40–43. In
 both cases Qualcomm sued Apple for patent infringement,
 Apple petitioned for IPR, the parties settled and licensed,
 Apple failed to prove certain claims unpatentable at the
 Board, and Apple appealed. Even Apple’s declarations in
 support of standing are the same. True, the patents are
 different. But that’s irrelevant because the settlement and
 license agreement cover both sets of patents. The cases are
 on all fours.
      Nonetheless, Apple raises a “nuance” that it says Ap-
 ple I didn’t “specifically address[].” Oral Arg. at 6:35–39.
 In its view, Apple I “did not explain why the threat of lia-
 bility, if Apple ceases the ongoing payment and the agree-
 ment is terminated, is not a sufficient injury to support
Case: 20-1683      Document: 87      Page: 7     Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                          7



 standing.” Oral Arg. at 5:00–40. But we’re unconvinced
 that this “nuance” allows us to turn back the clock on Ap-
 ple I. “Panel opinions are, of course, opinions of the court
 and may only be changed by the court sitting en banc.”
 Robert Bosch, LLC v. Pylon Mfg. Corp., 719 F.3d 1305, 1316
 (Fed. Cir. 2013) (en banc). As a panel, we’re bound by stare
 decisis. We can’t defy Apple I by dealing differently with
 its double. And as Apple acknowledges, this “nuance” was
 at the heart of its denied en banc petition in Apple I. Oral
 Arg. at 5:40–6:18. Per Apple I, therefore, we dismiss for
 lack of standing.
                                II
      Next we consider Apple’s request that, if we lack juris-
 diction, we should vacate the Board’s decisions “to elimi-
 nate any doubt about the applicability of estoppel.” Reply
 Br. 25–26. In support, Apple cites United States v. Mun-
 singwear, Inc., which directs courts to vacate the underly-
 ing decision in certain appeals that have become moot
 during their pendency, “clear[ing] the path for future relit-
 igation.” 340 U.S. 36, 40 (1950). 5 We see no good reason
 why, in view of the settlement and our directive to address
 standing in the merits briefs, Apple made this request only
 in its last-filed reply brief and at oral argument instead of
 in its opening brief.
     At any rate, the request is misplaced. Munsingwear
 concerns mootness, not standing. To be sure, the doctrines
 together require that “[a]t all stages of litigation, a plaintiff
 must maintain a personal interest in the dispute.” Uzueg-
 bunam v. Preczewski, 141 S. Ct. 792, 796 (2021). But they
 are distinct. “The doctrine of standing generally assesses
 whether that interest exists at the outset, while the



     5   Munsingwear is “at least equally applicable to un-
 reviewed administrative orders.” A.L. Mechling Barge
 Lines, Inc. v. United States, 368 U.S. 324, 329 (1961).
Case: 20-1683     Document: 87      Page: 8   Filed: 11/10/2021




 8                     APPLE INC.   v. QUALCOMM INCORPORATED



 doctrine of mootness considers whether it exists through-
 out the proceedings.” Id. Because Apple’s injury disap-
 peared before it invoked our jurisdiction, Apple’s problem
 is lack of standing at the outset of the appeal, not mootness.
 As Apple recognizes, “Munsingwear-type vacatur arises
 where a case has become moot while the case is on appeal.”
 Oral Arg. at 1:22–40; see, e.g., Gould v. Control Laser Corp.,
 866 F.2d 1391, 1395 (Fed. Cir. 1989) (explaining that Mun-
 singwear did not apply where a settlement and consent
 judgment entered before appeal “foreclosed this court from
 obtaining jurisdiction”). Apple asks us to “extend that ap-
 proach to the facts of this case,” which it believes “include
 an element of mootness.” Oral Arg. at 1:22–40. That’s an
 invitation to “confuse[] mootness with standing.” Friends
 of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,
 528 U.S. 167, 189 (2000). We decline it.
     And even if this could be framed as mootness, vacatur
 would still be inappropriate because the jurisdiction-de-
 stroying event is a settlement Apple voluntarily entered.
 The decision whether to vacate hinges on the “conditions
 which have caused the case to become moot,” especially
 “whether the party seeking relief from the judgment below
 caused the mootness by voluntary action.” U.S. Bancorp
 Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 24 (1994)
 (cleaned up). To one side are cases in which an appellant,
 “frustrated by the vagaries of circumstance” or the “unilat-
 eral action” of the appellee, “ought not in fairness be forced
 to acquiesce in the judgment.” Id. at 25. To the other are
 cases like this one, in which “mootness results from settle-
 ment” such that “the losing party has voluntarily forfeited
 his legal remedy . . . thereby surrendering his claim to the
 equitable remedy of vacatur.” Id. The lines, therefore, are
 already drawn for us. “[M]ootness by reason of settlement
Case: 20-1683      Document: 87   Page: 9    Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                     9



 does not justify vacatur of a judgment under review.” Id.
 at 29. 6 We therefore deny Apple’s request.
                         CONCLUSION
     We consistently dismiss IPR appeals if the petitioner
 lacks standing. E.g., Phigenix, Inc. v. Immunogen, Inc.,
 845 F.3d 1168, 1176 (Fed. Cir. 2017); JTEKT Corp. v. GKN
 Auto. LTD., 898 F.3d 1217, 1221 (Fed. Cir. 2018); AVX,
 923 F.3d at 1367; Gen. Elec. Co. v. United Techs. Corp.,
 928 F.3d 1349, 1355 (Fed. Cir. 2019); Argentum Pharms.
 LLC v. Novartis Pharms. Corp., 956 F.3d 1374, 1378
 (Fed. Cir. 2020). More than that, we have a case on point
 here: Apple I. We therefore end where we began. Apple I
 controls. We have considered Apple’s remaining argu-
 ments but find them unpersuasive. Because Apple lacks
 Article III standing, we dismiss for lack of jurisdiction.
                        DISMISSED




    6    For the first time at oral argument, Apple relied on
 Alvarez v. Smith, 558 U.S. 87, 94–97 (2009) and American
 Family Life Assurance Co. of Columbus v. FCC, 129 F.3d
 625, 630 (D.C. Cir. 1997), both of which granted vacatur
 under Munsingwear. But those cases expressly distin-
 guished the rule of Bancorp because it is triggered by vol-
 untary settlement—which wasn’t the circumstance in
 those cases but is precisely Apple’s circumstance here. Our
 conclusion, therefore, is unchanged.
Case: 20-1683    Document: 87      Page: 10    Filed: 11/10/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                        APPLE INC.,
                         Appellant

                              v.

             QUALCOMM INCORPORATED,
                       Appellee
                ______________________

         2020-1683, 2020-1763, 2020-1764, 2020-1827
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01276, IPR2018-01281, IPR2018-01282, IPR2018-01460.
                  ______________________

 NEWMAN, Circuit Judge, dissenting.
      I respectfully dissent. The Federal Circuit is not di-
 vested of its statutory jurisdiction to receive appeals of de-
 cisions of the Patent Trial and Appeal Board when the
 parties to an inter partes review have entered into a license
 agreement. Precedent is clear that a patent licensee may
 challenge the patent’s validity in federal court without loss
 of Article III standing due to the existence of a license.
     In this case the license was for a term of six years, not
 for the life of the patents. All three patents 1 of these


     1  There are three patents and four inter partes re-
 view decisions on this consolidated appeal hearing.
Case: 20-1683    Document: 87       Page: 11   Filed: 11/10/2021




 2                     APPLE INC.   v. QUALCOMM INCORPORATED



 appeals have a longer life span, but Apple states (without
 contradiction) that Qualcomm refused Apple’s request for
 licenses for the life of the patents. Apple states that there
 is continuing controversy about validity of the licensed pa-
 tents, and that denial of standing to appeal the PTAB de-
 cisions will subject Apple not only to continuing royalty
 obligations, but also to the risk of estoppel in any district
 court proceedings after the license terminates.
     Ignoring this continuing controversy, my colleagues on
 this panel hold that Apple has no standing to appeal these
 PTAB decisions, despite the statutory authorization for ap-
 peal to the Federal Circuit, 35 U.S.C. § 329 and § 141, and
 despite the statutory estoppel of 35 U.S.C. § 325(e). My
 colleagues cite a prior opinion of the court on different pa-
 tents, and hold that Apple’s entry into the six-year license
 eliminated Federal Circuit appellate jurisdiction based on
 Article III of the Constitution. See Apple Inc. v. Qualcomm
 Inc., 992 F.3d 1378 (Fed. Cir. 2021) (Apple I).
     However, a licensee always has standing to challenge
 validity of the licensed patent; the America Invents Act did
 not abrogate that right, established in Lear, Inc. v. Adkins,
 395 U.S. 653 (1969) (overturning licensee estoppel). The
 AIA further assured that decisions of the PTAB are appeal-
 able to the Federal Circuit. There is no qualification as to
 whether the appellant is a licensee.
     The parties hereto recognized in their license agree-
 ment that there were ongoing PTAB proceedings that
 would proceed in conformity with the statute. Nonetheless,
 the panel majority now holds that Apple has no standing
 to appeal, and that the Federal Circuit has no jurisdiction,
 because Apple is a licensee of these patents. Maj. Op. at 6–
 7. The statutory provision for appeal is contrary:
     35 U.S.C. § 141 – Appeal to Court of Appeals
     for the Federal Circuit.
Case: 20-1683     Document: 87    Page: 12    Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                      3



     (c) Post-Grant and Inter Partes Reviews.— A party
     to an inter partes review or a post-grant review
     who is dissatisfied with the final written decision
     of the Patent Trial and Appeal Board under section
     318(a) or 328(a) (as the case may be) may appeal
     the Board’s decision only to the United States
     Court of Appeals for the Federal Circuit.
 This right of appeal is integral to the AIA’s post-grant sys-
 tem for determinations of patent validity, for the decision
 resolves certain validity issues and is binding in the dis-
 trict court and the International Trade Commission; the
 decision cannot be reviewed in a civil action or by the ITC.
 These consequences of themselves establish Article III
 standing. See Amerigen Pharms. Ltd. v. UCB Pharma
 GmBH, 913 F.3d 1076, 1084 (Fed. Cir. 2019) (standing to
 appeal exists where invalidation of patent would allow pe-
 titioner “to launch its competing product substantially ear-
 lier than it otherwise could upon the patent’s expiration.”);
 the court stated that “‘where Congress has accorded a pro-
 cedural right to a litigant, such as the right to appeal an
 administrative decision, certain requirements of stand-
 ing—namely immediacy and redressability, as well as pru-
 dential aspects that are not part of Article III—may be
 relaxed.’” Id. at 1082 n.11 (quoting Consumer Watchdog v.
 Wis. Alumni Rsch. Found., 753 F.3d 1258, 1261 (Fed. Cir.
 2014)).
     Here, “Congress has accorded a procedural right . . . to
 appeal,” id., assured in 35 U.S.C. § 141. My colleagues’
 contrary ruling contravenes the statute. I respectfully dis-
 sent.
Case: 20-1683    Document: 87       Page: 13   Filed: 11/10/2021




 4                     APPLE INC.   v. QUALCOMM INCORPORATED



                         DISCUSSION
                               I
 The controversy between Apple and Qualcomm is not
           eliminated by the license grant
     Qualcomm argues that there is no Article III contro-
 versy because it is “speculative” whether Apple might be
 infringing these patents when the license expires in 2025.
 Each of the three patents subject of this appeal is for a dif-
 ferent invention, for which Apple products were charged
 with infringement in district court proceedings. For each
 patent, Apple then challenged validity in the PTAB based
 on different combinations of prior art, and each patent re-
 ceived a different analysis and decision. See [1] Appeal
 Case No. 20-1683 (upholding all claims of Patent No.
 8,971,861); [2] Case No. 20-1763 (upholding claims 4 and
 23 but invalidating claims 1–3, 5, 6, 8–22, 24, 25, 27–30,
 46–49, and 51–53 of Patent No. 8,718,865); [3] Case No. 2-
 1765 (upholding claims 4, 5, 23, 24, and 48 of Patent No.
 8,168,865); and [4] Case No. 20-1827 (upholding claims 1,
 2, 4, 5, 8, 12, 13, 15–19, and 20, but invalidating claims 3,
 9, 10, and 14 of Patent No. 9,024,418). 2
      Each of these appeals presents different issues and ar-
 guments and different technologic aspects of the devices
 that Qualcomm charged with infringement, in a complaint
 filed in the Southern District of California in 2017.


     2    The ’861 patent relates to a method, system and
 apparatus for monitoring the user’s physiological state;
 Qualcomm accused the Apple Watch and Apple iPhone of
 infringing this patent. The ’865 patent relates to machine
 learning to correlate certain states of a mobile device; Qual-
 comm accused Apple’s iPhone and iPad of infringing this
 patent. The ’418 patent relates to certain characteristics of
 cells in circuitry; Qualcomm accused Apple’s iPhone of in-
 fringing this patent.
Case: 20-1683     Document: 87     Page: 14     Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                        5



 Qualcomm Inc. v. Apple Inc., 3-17-CV-02402-WQH-MDD
 (S.D. Cal. Nov. 29, 2017). Qualcomm focused primarily on
 the Apple iPhone and the Apple Watch. The license agree-
 ment terminated the litigation, but the agreement recog-
 nized the ongoing PTAB proceedings, and recited that the
 inter partes reviews would continue.
     Apple reasonably states that the accused products are
 likely to continue to be in commerce when the license ex-
 pires in 2025, noting that U.S. Patent No. 8,971,861, for
 example, does not expire until 2031. Precedent recognizes
 that such concerns provide standing. See Medimmune Inc.
 v. Genentech, Inc., 549 U.S. 118, 137 (2007) (patent licensee
 has standing to challenge validity of licensed patents, with-
 out cancelling the license or breaching the license terms).
 In Already, LLC v. Nike, Inc., 568 U.S. 85 (2013), the Court
 observed that when litigation is settled between the parties
 to an infringement suit, the test for Article III controversy
 is whether the plaintiff “‘could not reasonably be expected’
 to resume its enforcement efforts.” Id. at 92 (quoting
 Friends of the Earth, Inc. v. Laidlaw Env. Servs. (TOC),
 Inc., 528 U.S. 167, 190 (2000)). In Already v. Nike, the set-
 tlement provided a perpetual release for Nike and its cus-
 tomers, and on that ground was held to end the
 controversy; in contrast, here Qualcomm refused the re-
 quested license for the life of the patents.
      The Court in Lear v. Adkins, supra, established that a
 licensee has standing to challenge the patents to which it
 is licensed, without the need to terminate or breach the li-
 cense. The Federal Circuit has faithfully implemented this
 rule; see, e.g., Adidas AG v. Nike, Inc., 963 F.3d 1355, 1357
 (Fed. Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021) (“We
 determined that the patent owner’s refusal to grant appel-
 lant a covenant not to sue further confirmed that appel-
 lant’s risk of injury was not ‘conjectural’ or ‘hypothetical’”)
 (citing E.I. DuPont de Nemours & Co. v. Synvina C.V., 904
 F.3d 996, 1004–05 (Fed. Cir. 2018)); JTEKT Corp. v. GKN
 Auto. LTD., 898 F.3d 1217, 1220 (Fed. Cir. 2018) (the
Case: 20-1683    Document: 87        Page: 15   Filed: 11/10/2021




 6                      APPLE INC.   v. QUALCOMM INCORPORATED



 reasonable likelihood of future controversy sufficed to sat-
 isfy Article III, although the potential infringer “has no
 product on the market at the present time [this] does not
 preclude Article III standing, either in IPRs or in declara-
 tory judgment actions.”); Phigenix, Inc. v. Immunogen, Inc.,
 845 F.3d 1168, 1173 (Fed. Cir. 2017) (it suffices under Ar-
 ticle III if the challenger is “an actual or prospective licen-
 see of the patent . . . .”). In Powertech Technology Inc. v.
 Tessera, Inc., 660 F.3d 1301 (Fed. Cir. 2011) we explained:
     [Patent owner] appears to maintain that there can
     be no Article III controversy as long as [licensee]
     complies with all the terms of the license agree-
     ment, including the payment of royalties. In es-
     sence, [patent owner’s] argument is that [licensee]
     must breach its license before it can challenge the
     validity of the underlying patent. This contention,
     however, is contrary to the Supreme Court’s deci-
     sion in MedImmune, in which the Court held that
     a licensee did not need to repudiate a license agree-
     ment by refusing to pay royalties in order to have
     standing to declare a patent invalid, unenforceable,
     or not infringed. . . .
 660 F.3d at 1308. See Baseload Energy, Inc. v. Roberts, 619
 F.3d 1357, 1364 n.5 (Fed. Cir. 2010) (“[T]he license provi-
 sion of the Settlement Agreement did not bar an invalidity
 challenge. In both Lear and in MedImmune . . . the Su-
 preme Court held that a licensee under such an agreement
 may challenge the validity of the patent.”); Prasco, LLC v.
 Medicis Pharm. Corp., 537 F.3d 1329, 1339 (Fed. Cir. 2008)
 (patentee can cause an injury by, inter alia, “demanding
 the right to royalty payments . . . .”).
     Appeals from PTAB decisions are subject to this exten-
 sive precedent. In Altaire Pharmaceuticals, Inc. v. Paragon
 Bioteck, Inc., 889 F.3d 1274, 1282 (Fed. Cir. 2018), remand
 order modified by stipulation, 738 F. App’x 1017 (Fed. Cir.
 2018), these principles were applied to PTAB appeals. The
Case: 20-1683     Document: 87      Page: 16    Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                         7



 court ruled that when a future infringement suit is reason-
 ably likely, the likelihood of such action is of sufficient “im-
 mediacy” to support standing to appeal the PTAB decision.
 889 F.3d at 1282.
     On extensive precedent, it is apparent that a patent li-
 censee has standing to challenge validity of the patents to
 which it is licensed, including challenge in federal court on
 appeal from PTO decisions.
      Qualcomm argues that because Apple’s license is to
 Qualcomm’s entire portfolio, Apple’s challenge to a few pa-
 tents would not relieve Apple of its payment obligation, and
 thus Apple does not have standing as to these few patents.
 Apple points out that its concern is with the patents here
 on appeal, not a portfolio of patents for which no infringe-
 ment charge has been made. Precedent has considered this
 argument; see, e.g., Apotex, Inc. v. Daiichi Sankyo, Inc., 781
 F.3d 1356, 1364–65 (Fed. Cir. 2015) (a licensee has stand-
 ing to challenge validity even though other barriers to com-
 mercial activity remain in place); Arkema Inc. v. Honeywell
 Int’l, Inc., 706 F.3d 1351, 1358 (Fed. Cir. 2013) (patent
 owner’s refusal to offer a covenant not to sue “suggests that
 there is an active and substantial controversy between the
 parties regarding their legal rights with respect to those
 patents”). As in Arkema, here Qualcomm refused to license
 Apple for the life of these patents.
      The only area in which standing to appeal has occasion-
 ally been rejected are cases in which the challenger has no
 direct or economic interest in the outcome of the appeal. In
 Consumer Watchdog, cited ante, this court found no stand-
 ing to appeal a PTAB decision because the appellant was
 “a nonprofit consumer rights organization.” 753 F.3d at
 1263. The court observed that the appellant had “not al-
 leged . . . that it is an actual or prospective competi-
 tor . . . or licensee of the” patent-in-suit. Id. at 1260.
 Although the Supreme Court had observed in Sierra Club
 v. Morton, 405 U.S. 727, 734–35 (1972) that even a
Case: 20-1683    Document: 87       Page: 17   Filed: 11/10/2021




 8                     APPLE INC.   v. QUALCOMM INCORPORATED



 “recreational” or “aesthetic” interest may suffice to estab-
 lish standing, the Court has considered the particular
 facts; for example, in Lujan v. Defenders of Wildlife, 504
 U.S. 555 (1992), the Court held that the asserted injury of
 being unable to view and study endangered species without
 concrete plans to do so was not sufficiently “actual or im-
 minent” to establish constitutional standing. Id. at 563,
 565. Similarly in Summers v. Earth Island Institute, 555
 U.S. 488 (2009), where a member of the Institute “asserted,
 first, that he had suffered injury in the past from develop-
 ment on Forest Service land,” due to timber sales covered
 by the challenged regulations, the Court concluded: “That
 does not suffice [to establish standing] for several reasons:
 because it was not tied to application of the challenged reg-
 ulations, because it does not identify any particular site,
 and because it relates to past injury rather than imminent
 future injury that is sought to be enjoined.” Id. at 495. 3
     The only relevance of these public interest cases to this
 appeal is that the panel majority and the Apple I court rely
 on them to support its decision of lack of standing. In con-
 trast with non-profit public-interest litigants, Apple’s in-
 jury is imminent and ongoing. In Apple’s words: “There
 can be no question, then, that Apple is suffering a concrete
 present harm by having to pay royalties to be free from a



     3   The Court did not foreclose public interest litiga-
 tion, and in Defenders of Wildlife, Justice Stevens observed
 in concurrence that “we have no license to demean the im-
 portance of the interest that particular individuals may
 have in observing any species or its habitat, whether those
 individuals are motivated by esthetic enjoyment, an inter-
 est in professional research, or an economic interest in
 preservation of the species. Indeed, this Court has often
 held that injuries to such interests are sufficient to confer
 standing, and the Court reiterates that holding today.” 504
 U.S. at 582 (citation omitted).
Case: 20-1683     Document: 87      Page: 18   Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                        9



 patent it believes to be invalid.” Case No. 20-1683, Apple
 Reply Br. 2. This of itself satisfies Article III; see, e.g.,
 Sanofi-Aventis U.S., LLC v. Dr. Reddy’s Labs., Inc., 933
 F.3d 1367, 1374 (Fed. Cir. 2019) (“In some circumstances,
 patent claims may create a controversy sufficient for de-
 claratory judgment jurisdiction even when there is no risk
 of infringement . . . .”).
     In sum, the filing of infringement suits by Qualcomm,
 and the temporary license taken by Apple, support Apple’s
 standing to pursue these appeals, reinforced where, as here
 “Congress has accorded a procedural right to a litigant,
 such as a right to appeal an administrative decision . . . .”
 Amerigen Pharms., 913 F.3d at 1082 n.11.
                               II
  The special statutory estoppel of PTAB decisions re-
              inforces the right of appeal
     The statutory estoppel of post-grant decisions is inte-
 gral to the America Invents Act’s purpose of expeditious
 and economical final resolution of certain validity issues:
     35 U.S.C. § 325(e) – Estoppel.
     (2) Civil actions and other proceedings.— The pe-
     titioner in a post-grant review of a claim in a patent
     under this chapter that results in a final written
     decision under section 328(a), . . . may not assert
     either in a civil action arising in whole or in part
     under section 1338 of title 28 or in a proceeding be-
     fore the International Trade Commission under
     section 337 of the Tariff Act of 1930 that the claim
     is invalid on any ground that the petitioner raised
     or reasonably could have raised during that post-
     grant review.
 This estoppel provision is a novel change from previous va-
 lidity procedures. As stated in PPG Industries, Inc. v.
 Valspar Sourcing, Inc., 679 F. App’x 1002, 1005 (Fed. Cir.
Case: 20-1683    Document: 87        Page: 19   Filed: 11/10/2021




 10                     APPLE INC.   v. QUALCOMM INCORPORATED



 2017), the appellant’s “stake is enhanced by the ‘estoppel
 provisions contained within the inter partes reexamination
 statute.’” (quoting Consumer Watchdog, 753 F.3d at 1262).
 It cannot have been the legislative intent that a PTAB de-
 cision would achieve estoppel in district court if appeal of
 that decision were barred. Rather, the statutory structure
 includes appeal of the PTAB decisions to the Federal Cir-
 cuit, as codified at 35 U.S.C. § 329 and § 141.
     Apple was sued for infringement, leading to this six-
 year license. This unresolved controversy of itself suffices
 to establish standing to challenge validity of the licensed
 patents, for Apple’s “risk of liability is not ‘conjectural’ or
 ‘hypothetical.’” See Adidas AG v. Nike, Inc., 963 F.3d 1355,
 1357 (Fed. Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021)
 (“In Dupont . . . [w]e determined that the patent owner’s
 refusal to grant appellant a covenant not to sue further
 confirmed that appellant’s risk of injury was not ‘conjec-
 tural’ or ‘hypothetical’”) (citing E.I. DuPont de Nemours &
 Co. v. Synvina C.V., 904 F.3d 996, 1005 (Fed. Cir. 2018));
 Gen. Elec. Co. v. Raytheon Techs. Corp., 983 F.3d 1334,
 1342 (Fed. Cir. 2020) (finding standing where challenger’s
 “specific investment in continued development of a geared
 turbofan engine design, its avowed preference to offer this
 design for sale, and its informal offer of this engine to [pa-
 tentee] in an ongoing bidding process together establish
 that [challenger] will likely engage in the sale of this geared
 turbofan engine design to customers.”) (emphasis in origi-
 nal).
     The estoppel provision of itself provides Apple with
 standing to appeal the PTAB decisions, and provides this
 court with jurisdiction to receive the appeals. Constitu-
 tional considerations were recognized in the America In-
 vents Act, and are reflected in the provisions for judicial
 review. In addition, there is a “strong presumption that
 Congress intends judicial review of administrative action.”
 Bowen v. Michigan Acad. of Fam. Physicians, 476 U.S. 667,
 670 (1986). See Smith v. Berryhill, 139 S. Ct. 1765, 1777
Case: 20-1683     Document: 87    Page: 20    Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                     11



 (2019) (“[T]he burden for rebutting” the presumption of ju-
 dicial review “is ‘heavy’. . .”) (quoting Mach Mining, LLC v.
 EEOC, 135 S. Ct. 1645, 1651 (2015)). Judicial review is
 part of Patent Office history, and is fundamental to the new
 procedures created by the America Invents Act:
     35 U.S.C. § 329 – Appeal. A party dissatisfied
     with the final written decision of the Patent Trial
     and Appeal Board under section 328(a) may appeal
     the decision pursuant to sections 141 through 144.
     Any party to the post-grant review shall have the
     right to be a party to the appeal.
 This statutory provision is not negated when the appellant
 is also a licensee. The legislative record shows that appel-
 late procedures for the AIA were considered; the Senate
 record refers to the direct appeal to the Federal Circuit as
 part of the new inter partes review process:
     The bill also eliminates intermediate administra-
     tive appeals of inter partes proceedings to the
     BPAI, instead allowing parties to only appeal di-
     rectly to the Federal Circuit. By reducing two lev-
     els of appeal to just one, this change will
     substantially accelerate the resolution of inter
     partes cases.
 157 Cong. Rec. S1376 (daily ed. Mar. 8, 2011) (statement of
 Sen. Schumer). See also H.R. Rep. 112-98 pt. 1 at 47 (“Inter
 partes reviews will be conducted before a panel of three
 APJs. Decisions will be appealed directly to the Federal
 Circuit.”).
     Federal Circuit review is an integral component of the
 new post-grant procedures. It does not violate the Consti-
 tution when the appellant is a licensee of the patent being
 reviewed.
Case: 20-1683    Document: 87       Page: 21   Filed: 11/10/2021




 12                    APPLE INC.   v. QUALCOMM INCORPORATED



                              III
   Vacatur of the PTAB decision is appropriate if ap-
      peal is deemed barred by the Constitution
     The Court recently reviewed the status of PTAB deci-
 sions under the Appointments Clause, see United States v.
 Arthrex, Inc., 141 S. Ct. 1970 (2021), and concluded that
 PTAB decisions must be amenable to review by a principal
 agency officer, or the decisions must be vacated. On similar
 principles, if PTO decisions are denied the right of judicial
 review, they must be vacated.
     The Court has approved vacatur in analogous circum-
 stances of unreviewed agency action, see A.L. Mechling
 Barge Lines, Inc. v. United States, 368 U.S. 324, 329 (1961)
 (vacatur for mootness is “applicable to unreviewed admin-
 istrative orders”); see also PNC Bank Nat’l Ass’n v. Secure
 Axcess, LLC, 138 S. Ct. 1982 (mem.) (2018) (the Court or-
 dered vacatur of PTAB decision of invalidity as moot be-
 cause patent owner dismissed its infringement suit with
 prejudice (citing United States v. Munsingwear, Inc., 340
 U.S. 36 (1950)).
     The Federal Circuit has vacated PTAB decisions for
 various reasons; see, e.g. Valspar Sourcing, Inc. v. PPG In-
 dus., Inc., 780 F. App’x 917, 921 (Fed. Cir. 2019) (vacating
 PTAB decision and rejecting the proposition that a party
 “‘should suffer the consequences’ of its choice to unilater-
 ally moot the original appeal” by “leaving in place certain
 adverse determinations from the proceedings below”). The
 court explained that “Munsingwear and its progeny in-
 struct us to prevent appellants from being forced to acqui-
 esce in a judgment that they can no longer challenge on the
 merits. They further instruct us to protect all parties from
 the collateral effects of a case that is mooted before an ap-
 pellate determination on the merits.” Id. Similarly here,
 Apple should not be subject to estoppel if it is prevented
 from challenging the PTAB decision on the merits.
Case: 20-1683     Document: 87    Page: 22    Filed: 11/10/2021




 APPLE INC.   v. QUALCOMM INCORPORATED                     13



      The panel majority proposes that Apple “forfeited” the
 right to appeal to the Federal Circuit and forfeited access
 to vacatur of the PTAB decision. Maj. Op. at 8. The record
 contains no action or inaction by Apple suggestive of forfei-
 ture. To the contrary, these four cases are Apple’s statu-
 tory appeals from the PTAB decisions, and Munsingwear
 instructs that parties should not be “forced to acquiesce in
 a judgment that they can no longer challenge on the mer-
 its.” Valspar, 780 F. App’x at 921 (citing Munsingwear, 340
 U.S. at 39–41). Apple duly filed these appeals of the
 PTAB’s decisions. If the appeals are now deemed barred,
 the PTAB decisions are appropriately vacated.
                         CONCLUSION
     Apple has standing to appeal these PTAB decisions to
 the Federal Circuit, and the Federal Circuit has jurisdic-
 tion to receive and decide these appeals. If appeal is none-
 theless denied, the PTAB decisions require vacatur. From
 my colleagues’ contrary rulings, I respectfully dissent.